595 S.W.2d 633 (1980)
GUARANTY BANK OF DALLAS, Texas, Appellant,
v.
Don THOMPSON, Appellee.
No. 6209.
Court of Civil Appeals of Texas, Waco.
February 28, 1980.
Rehearing Denied March 20, 1980.
*634 Jay J. Madrid, Donald F. Hawbaker, Winstead, McGuire, Sechrest & Trimble, Dallas, for appellant.
Everett H. O'Dowd, Waco, for appellee.

OPINION
McDONALD, Chief Justice.
This is an attempted appeal from order of the trial court overruling appellant's pleas of privilege.
Judgment was rendered overruling appellant's pleas of privilege and abatement on January 14, 1980. Appellant timely filed appeal bond and thereafter tendered transcript for filing in this court on February 7, 1980 accompanied by a motion to extend the time for filing same. Such motion states counsel requested the District Clerk to prepare transcript; that the District Clerk informed counsel he would file same in the Court of Civil Appeals on February 4, 1980, but instead mailed same to counsel.
Rule 385 TRCP requires transcript in appeals from interlocutory orders to be filed within twenty days from rendition of the order appealed from. Such time expired in this case on February 4, 1980. Rule 21c TRCP allowing "reasonable explanation" does not apply to extensions of time for filing records in the appeal of interlocutory orders. Rule 385 TRCP applies, and "good cause" must be shown. Trial v. McCoy, CCA (Tex.Civ.App.El Paso) NWH, 535 S.W.2d 681; Transamerica Ins. Co. v. Price Construction Inc., CCA (Tex.Civ.App. Eastland) NWH, 577 S.W.2d 578; State of Texas v. Morgan, CCA (Tex.Civ.App.Waco) NRE, 555 S.W.2d 217.
The District Clerk has no duty to forward a record to the Court of Civil Appeals. If he agrees to do so and negligently fails to do so, the Clerk is acting as agent of the attorney and negligence of the Clerk is imputed to the attorney. Under such circumstances "good cause" cannot be shown so as to warrant an extension of time for the filing of the record. Massey v. Brindley, CCA (Tex.Civ.App.Austin) Er.Ref., 296 S.W.2d 296.
Motion to extend time for filing transcript denied and the attempted appeal is dismissed.
DISMISSED.